Title: From George Washington to the United States Senate, 9 December 1793
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States, Decemb: 9th 1793.
          
          I nominate Walter Stewart, to be Surveyor for the District of Philadelphia, and
            Inspector of the Revenue for the port of Philadelphia; vice William McPherson, appointed
            Naval Officer. and, Daniel Lionel Huger, of South Carolina, to be Marshall for the
            District of South Carolina; vice Isaac Huger, resigned.
          
            Go: Washington
          
        